U.S.   Depaxtmenl of Justice
United StatesAttorney                                                                          FILFn     IN   rF-4AhARERs
                                                                                                    U.S.D C -At ants

                               IN THE UNITED STATES DISTRICT COURT                                  SEP -92(320
                                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                                               By; James N. Hat~~~rk
                                                                                                                ~ Clerk
UNITED STATES OF AMERICA                                                            Indictment/Information         Q)
v.                                                                                       :20-CR34?
RYAN FELTON
Agent to Arrest




                                                             PRAECIPE

    The Clerk is hereby directed to issue a warrant for arrest certified copy (copies) of
indictment attached, and request that warrant be lodge as detainer, in the ab ye-state ase.

                                                                          ~4z&/
                                                                      Sekret T. Sneed
                                                                                          JJn/
                                                                      Assistant United States Attorney


Filed In Clerk’s Office, this              ________    day of   _____________,   2020.




                                        Deputy Clerk

                                         AND DEUVERED
                               ~J
                                    ;‘iC RPS~ ~C 9kI
                                      h1~. JWW’   ‘-a.
                                                         L                                               ForrnNo.USA-19-8
                                                                                                            (Rev. 08/06/87)
                                               ‘7                                                         N.D.Ga. 08/26/94
